Per Curiam.
The respondent was admitted to practice as an attorney and counselor at law in the State of New York on June 17, 1914, at a term of the Appellate Division of the Supreme Court, First Department.
On March 1, 1932, the respondent, in the Court of General Sessions of the County of New York, pleaded guilty of the crime of grand larceny, second degree, which crime is a felony.
Section 477 of the Judiciary Law provides: “ Any person being an attorney and counsellor-at-law, who shall be convicted of a felony, shall, upon such conviction, cease to be an attorney and counsellorat-law, or to be competent to practice law as such.”
Subdivision 3 of section 88 of the Judiciary Law provides: “ Whenever any attorney and counsellor-at-law shall be convicted of a felony, there may be presented to the Appellate Division of the Supreme Court a certified or exemplified copy of the judgment of such conviction, and thereupon the name of the person so convicted shall, by order of the court, be stricken from the roll of attorneys.”
Respondent, therefore, should be disbarred.
Present —Finch. P. J., Merrell, McAvoy, Martin and O’Malley, JJ.
Respondent disbarred.